Citation Nr: 0111268	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  99-23 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound to the right hand, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to February 
1947.  

This matter arises from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained by the RO.  

2.  The veteran is right hand dominant.  

3.  A separate 10 percent evaluation is currently in effect 
for a superficial tender or painful scar involving the 
veteran's residuals of a shell fragment wound of the right 
hand.  

4.  The veteran's residuals of a shell fragment wound to the 
right hand involves Muscle Group VIII, and is objectively 
shown to be productive of severe impairment of that muscle 
group affecting the fingers and wrist.  

5.  The proximal interphalangeal (PIP) joint of the right 
index finger is shown to be ankylosed.  The right 3rd, 4th, 
and 5th fingers are not shown to be ankylosed.

6.  With respect to the right wrist, the veteran is 
objectively shown to have palmar flexion to 40 degrees, 
dorsiflexion to 25 degrees, radial deviation to 30 degrees, 
and ulnar deviation to 25 degrees.  The right wrist is not 
shown to be ankylosed.  


CONCLUSION OF LAW

The criteria for assignment of an evaluation in excess of 30 
percent for residuals of a shell fragment wound of the right 
hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.56, 
4.71a, Diagnostic Code 5308 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran presently contends that his service-connected 
residuals of a shell fragment wound to the right hand is more 
severe than reflected by the currently assigned 30 percent 
evaluation.  In such cases, the VA has a duty to assist the 
veteran in developing facts which are pertinent to those 
claims.  See generally Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) 2000.  

In the present case, the Board finds that all relevant facts 
have been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained.  The evidence includes the 
veteran's service medical records, records of treatment 
following service, reports of VA rating examinations, and 
personal statements made by the veteran in support of his 
claim.  The Board is unaware of any additional evidence which 
is available in connection with this appeal.  The Board also 
notes that by virtue of the Statement of the Case, the 
veteran was given notice of the information or other evidence 
necessary to substantiate his claim.  Therefore, no further 
assistance to the veteran regarding notice and the 
development of evidence is required.  See generally VCAA 
2000; McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Further, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to the absence of part or all 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (2000).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying the regular schedular criteria, may 
consider granting a higher evaluation in certain cases in 
which functional loss due to pain is demonstrated.  

Historically, service connection for residuals of a shell 
fragment wound (SFW) to the right hand was granted by a July 
1947 rating decision.  A 30 percent evaluation was assigned, 
effective from February 5, 1947.  Service medical records 
indicate that the veteran sustained incomplete compound, 
comminuted fractures of the 2nd, 3rd, and 4th metacarpals of 
the right hand as a result of enemy action when the veteran 
was hit by shell fragments from artillery in Belgium in 
January 1945.  He also sustained an incomplete compound, 
comminuted fracture of the right wrist, hamate, and complete 
lacerations of the tendons, extensor digitorum communis, of 
the 2nd, 3rd, 4th, and 5th fingers of the right hand.  It was 
indicated that the shrapnel entered the lateral portion of 
the right wrist and emerged from the dorsum of the right 
hand.  The veteran underwent an operation on January 1945 at 
an evacuation hospital where shrapnel was removed, 
debridement was done, and a cast applied.  He was then 
transferred to a General Hospital in France for several days.  
His cast was removed and hydrotherapy was instituted to 
overcome an infection.  Another cast was applied in February 
1945 and he was evacuated to the U.S. arriving at Harmon 
General Hospital in March 1945.  The veteran was examined, at 
which time, he was noted to have comminuted fractures of the 
bases of the 3rd and 4th metacarpals which were healing and in 
satisfactory position; an ununited fracture of the shaft of 
the 2nd metacarpal with shortening and dorsal displacement of 
the distal fragment; a healing fracture of the medial portion 
of the hamate; and a healed fracture of the body of the 
capitate.  He was sent on a 30 day convalescent furlough 
returning in April 1945.  Upon his return, x-rays showed no 
change since the previous report.  The veteran showed a fair 
amount of flexion in all fingers, but limited extension of 
the 3rd, 4th, and 5th fingers of the right hand as well as a 
large adherent scar on the dorsum of the hand.  Examination 
in May 1945 showed no change in the veteran's general 
condition and it was noted that he had poor extensive motion 
of all of the fingers of the right hand; a severe scar on the 
dorsum; and tenderness of the fingers.  It was felt that the 
veteran needed extensive plastic work and was recommended to 
be transferred to Beaumont General Hospital for further 
observation and treatment.  

He was transferred again and sent on a 90 day furlough.  Upon 
return, it was felt that the veteran would be benefited by 
being closer to home for further treatment.  It was noted 
that the veteran had deformity of the right hand, severe, 
manifested by compound, comminuted fractures to the 
metacarpals of the middle, index, and ring fingers as well as 
the hamate and capitate bones of the wrist; a dense cicatrix 
on the dorsum of the hand with probable severance of the 
extensor tendons to these fingers; impairment of motions of 
all of the fingers except the thumb; and fibrous ankylosis of 
the proximal joints of the index, middle and ring fingers.  
In October 1945, the veteran was transferred to O'Reilly 
General Hospital where he underwent several additional 
surgical procedures.  In November 1945, he had a pedicle 
graft from the abdomen to the dorsum of the right hand in two 
stages and in May 1946, he had an iliac bone graft to the 2nd 
metacarpal.  Upon return from furlough in September 1946, it 
was noted that the veteran had experienced a slight increase 
in strength in all of the muscles of the right hand and wrist 
and a slight increase in range of motion abduction and 
adduction of the 2nd and 3rd fingers.  He was to be 
discharged.  He had an additional surgery in October 1946 to 
repair the extensor tendons of the 3rd, 4th, and 5th fingers.  
He noted to be progressing well in November 1946, and was 
given a Certificate of Disability for Discharge from that 
hospital.  

In May-June 1947, the veteran was first examined by VA.  At 
that time, the veteran complained of weakness and disability 
of the right hand.  On orthopedic examination at the time, 
the examiner noted a rectangular graft, 2 1/2 x 6 centimeters, 
on the dorsum of the right hand extending from the styloid 
process of the ulna down to the base of the index finger.  
The graft was noted to have good texture.  There was a 
projecting linear scar, 2 centimeters long, extending up from 
the ulnar styloid process as well as a 3 centimeter 
longitudinal scar over the 2nd metacarpal.  There was some 
adherence of the graft to the deeper structures in the region 
of the ulnar styloid process and bony prominence along the 
course of the 2nd metacarpal.  There was tenderness to 
pressure at the distal portion of the graft site at the base 
of the index and middle fingers.  Active motion of the wrist 
included dorsiflexion from 115 degrees to 110 degrees; palmar 
flexion was lost from 160 degrees to 90 degrees; adduction 
and abduction was present to about 50 percent of normal; 
there was full flexion of the fingers except the index finger 
which could not be flexed beyond 180 degrees at the 
metacarpophalangeal joint with full flexion in the distal-
interphalangeal joint (DIP).  The examiner noted 
hypermobility in dorsiflexion of the index finger, and slight 
limitation of full extension of the ring and little fingers.  
There was full dorsi-extension of the middle finger, and 
rotation of the forearm was full.  In adduction of the 
fingers, the ring finger did not approximate along the side 
of the middle finger.  

In March 1999, a letter was received from the veteran's 
treating private physician who reported that the veteran's 
service-connected right hand disability had increased in 
severity.  The veteran subsequently underwent a VA rating 
examination in May 1999.  By an August 1999 rating decision, 
the veteran's claim was denied.  This appeal followed.  

Recent clinical treatment records fail to disclose that the 
veteran has undergone any treatment for his service-connected 
residuals of an SFW to the right hand.  He had previously 
undergone a VA rating examination in June 1993.  At that time 
the veteran's right hand and wrist disability were not found 
to be particularly debilitating.  On examination, the veteran 
was found to have a good grip with his right hand, and was 
commensurate with the left hand.  However, some flexion 
ankylosis of the second finger of the right hand was noted.  
There was no flexion at all on the 2nd metacarpophalangeal 
joint, the proximal interphalangeal joint was ankylosed at 10 
degrees, and the terminal interphalangeal joint could be 
flexed only to 15 degrees.  Although the examiner noted some 
flexion deformity or ankylosis on the 4th finger and 5th 
fingers, he noted the tips of all of these fingers touched 
the palm when asked to make a fist or grip.  X-rays taken at 
that time disclosed evidence of old injuries involving the 
bases of the second through the fourth metacarpals, and 
findings consistent with bony fusion involving the distal 
carpal bones and bases of the metacarpals.  The veteran was 
noted to be right handed at that time.  The diagnosis was 
residual, shrapnel wound to the right wrist, with decreased 
rage of motion of the right wrist, involvement of muscle 
groups VIII and IX with flexion contractures of the 2nd, 4th 
and 5th fingers.  

In his letter of March 1999, the veteran's treating physician 
stated that the veteran had developed additional problems in 
the area of his service-connected disability.  According to 
the physician, the veteran had developed severe degenerative 
arthritis, and had loss of grip with loss of range of motion 
in the wrist and fingers.  The treating physician also 
indicated that the veteran experienced stiffness and pain 
which was aggravated by cold weather or other activity.  In 
addition, the treating physician reported that recent X-rays 
showed severe joint space narrowing of the carpal bones 
associated with increased subchondral bone.  Such was found 
to be present in the hand as well as osteopenia and cystic 
formation at the end of the long bones.  On examination, the 
physician noted that the veteran experienced difficulty in 
making a fist, was very slow in movement, and was barely able 
to touch his thumb to his fist and fourth finger.  

As noted the veteran underwent a VA rating examination in May 
1999.  The report of that examination shows that the veteran 
was retired after having been employed in a variety of jobs 
following his discharge from service.  The veteran indicated 
that he experienced flare-ups of pain with increasing 
severity in his right hand.  He reported that the frequency 
of his flare-ups varied from 45 minutes to several hours 
before the pain would become tolerable.  The flare-ups would 
typically be precipitated by changes in the weather or 
excessive or over-use of the hand.  Alleviating factors 
including cessation of working, soaking in hot water, and 
rubbing.  The veteran complained that he was unable to 
perform any activity with his hands for any length of time, 
and that such activities included removing lids from jars, 
changing the oil in his car, and related activities.  The 
veteran reported that he was not taking any medication at 
that time.  

On examination, tissue loss was noted in addition to atrophy 
at the base of the wrist on the dorsum of the forearm on the 
right arm as compared with the left arm.  There was a 9- by 
4-centimeter healed graft scar on the dorsum of the hand 
above the right wrist.  There were no apparent adhesions.  
Previous bone injury was apparent.  Grip strength on the 
right was 4/5 as compared with 5/5 on the left.  Grip to 
resistance was 5/5, but with pain.  Muscle herniation was not 
indicated.  Range of motion in the wrist included palmar 
flexion of 40 degrees compared to 55 on the left, 
dorsiflexion of 25 degrees compared to 60 on the left, and 
radial deviation of 30 degrees bilaterally.  Ulnar deviation 
was 25 degrees compared to 30 on the left.  With respect to 
the individual fingers, in the 4th and 5th digits, flexion in 
the DIP, metacarpointerphalangeal (MIP), and PIP joints was 
normal.  Extension was to 10 degrees less than neutral.  In 
the middle finger, extension was to 0 degrees and flexion was 
to 90 degrees in all three joints.  On the index finger, 
extension was to -5 degrees of neutral with no flexion in the 
PIP joint.  Extension was to neutral.  The thumb had a normal 
range of motion.  Radial pulses were equal bilaterally.  
There was decreased sensation to touch throughout the hand, 
on both the dorsal and palmar sides.  The examiner stated 
that there was "normal use of the hand," but that the 
veteran did experience some fatigue which limited his ability 
to continue to use the hand.  The examiner concluded with a 
diagnosis of healed fractures of the 2nd, 3rd, and 4th 
metacarpals with bony deformity, decreased range of motion, 
and osteoporosis of the bones.  X-rays of the veteran's right 
wrist and hand showed deformity of the second metacarpal 
compatible with healing and surgical reduction of the 
previous fracture. Additional areas of bony deformity were 
noted about the proximal second through fourth metacarpals 
and adjacent carpal-metacarpal articulation.  The combination 
of findings was compatible with previous fracture and/or 
dislocation and surgical reduction.  The bony structures were 
also shown to be osteoporotic.  The radiologist concluded 
with his impression of probable old traumatic and post-
surgical changes adjacent to the second through fourth 
metacarpals and carpal-metacarpal articulation with 
osteoporosis.  Photographs showed the veteran's right hand 
and fingers in various stages of flexion and extension 
including one photograph of the veteran making a fist with 
all fingers appearing to touch the palm except for the right 
index finger.

The veteran's residuals of an SFW to the right hand have been 
shown to involve Muscle Group VIII, which involves functions 
including extension of the wrist, fingers and thumb, and 
abduction of the thumb.  In addition, Muscle Group VIII 
involves muscles arising mainly from the external condyle of 
the humerus extensors of the carpus, fingers and thumb, and 
the supinator.  The veteran's service-connected disability 
has been evaluated under 38 C.F.R. § 4.73, Diagnostic Code 
5308 (2000).  Under that Diagnostic Code, and with respect to 
the dominant hand, a noncompensable evaluation is 
contemplated for slight muscle injury.  A 10 percent 
evaluation is warranted upon a showing of moderate functional 
impairment, a 20 percent evaluation is contemplated for 
moderately severe impairment, and a 30 percent evaluation, 
the highest rating available under Diagnostic Code 5308, is 
warranted upon a showing of severe impairment.  Id.  The 
Board observes that 38 C.F.R. § 4.73, Diagnostic Code 5309 
(2000) pertains to Muscle Group IX, involving the function of 
the forearm muscles in grasping movements, supplemented by 
the intrinsic muscles in delicate manipulative movements.  A 
Note in the Rating Schedule following this Diagnostic Code 
sets out that the hand is so compact a structure that 
isolated muscle injuries are rare, being nearly always 
complicated with injuries of bones, joints, tendons, etc, and 
that injuries to the hand should be rated based on limitation 
of motion, with a minimum assignment of 10 percent.  See 38 
C.F.R. § 4.73, Note following Diagnostic Code 5309 (2000).  
The record indicates that the veteran is right-hand dominant.  

Under 38 C.F.R. § 4.56 (2000), the criteria for evaluating 
muscle disabilities, generally, is set forth.  An open 
comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  A 
through and through injury with muscle damage will be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe as follows:  

(1).  Slight disability of muscles.
(i).  Type of injury.  Simple wound of 
muscle without debridement or infection.  
(ii).  History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability s defined below.  
(iii).  Objective findings.  Minimal 
scar.  No evidence of fascial defect, 
atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.  
(2).  Moderate disability of muscles.  
(i).  Type of injury.  Through and 
through or deep penetrating wound of 
short track from a single bullet, small 
shell or shrapnel fragment, without 
explosive effect of high velocity 
missile, residuals of debridement, or 
prolonged infection.  
(ii).  History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined above, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  
(iii).  Objective findings.  Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia 
or muscle substance or impairment of 
muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the 
sound side.  
(3).  Moderately severe disability of 
muscles.
(i).  Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity missile or large low 
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  
(ii).  History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined above, and if present, evidence 
of inability to keep up with work 
requirements.  
(iii).  Objective findings.  Entrance and 
(if present) exit scars indicating track 
of missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.  
(4).  Severe disability of muscles.  
(i).  Type of injury.  Through and 
through or deep penetrating wound due to 
high velocity missile, or large or 
multiple low velocity missiles, or with 
shattering bone fracture or open 
comminuted fracture with extensive 
debridement, prolonged infection, or 
sloughing of soft parts, intermuscular 
binding and scarring. 
(ii).  History of complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period of treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined above, worse than those shown for 
moderately severe muscle injuries, and, 
if present, evidence of inability to keep 
up with work requirements.  
(iii).  Objective findings.  Ragged, 
depressed, and adherent scars indicating 
wide damage to muscle groups in missile 
track.  Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles 
swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability.  
	(A).  X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.
	(B).  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing 
over the bone rather than true skin 
covering in an ara where bone is normally 
protected by muscle.  
	(C).  Diminished muscle excitability 
to pulsed electrical current in 
electrodiagnostic tests.  
	(D).  Visible or measurable atrophy.  
	(E).  Adaptive contraction of an 
opposing group of muscles.  
	(F).  Atrophy of muscle groups not 
in the track of the missile, particularly 
of the trapezius and serratus in wounds 
of the shoulder girdle.  
	(G).  Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.  
Id.  

The Board has evaluated the foregoing, and concludes that the 
presently assigned 30 percent evaluation for the veteran's 
residuals of an SFW of the right hand is appropriate, and 
that the preponderance of the evidence is against assignment 
of a higher rating under any diagnostic code.  The veteran 
has been shown to have incurred a "severe" muscle injury as 
set forth at 38 C.F.R. § 4.56 above, resulting from his SFW 
in World War II.  That he sustained a "severe" muscle wound 
is not in dispute.  Moreover, he has been shown to be right-
hand dominant, and his residuals of an SFW to the right hand 
are limited to Muscle Group VIII and perhaps Muscle Group IX.  
Accordingly, given that the veteran's muscle injury involves 
Muscle Group VIII, and that such muscle disability has been 
characterized as "severe" as set forth in 38 C.F.R. § 4.56 
above, he has been assigned the maximum 30 percent evaluation 
available under Diagnostic Code 5308.  Diagnostic Code 5308 
does not contemplate assignment of a disability rating in 
excess of 30 percent.  

The Board recognizes that the veteran has complained of 
experiencing severe pain and functional impairment.  However, 
the Board notes that such symptomatology is contemplated by 
Diagnostic Code 5308.  Inasmuch as the veteran experiences 
functional limitation due to pain and/or weakness, the Board 
observes that as he is currently assigned the highest rating 
available under the applicable rating code, assignment of a 
higher evaluation for painful motion is not for 
consideration.  See generally 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.  The Board notes further that while Diagnostic 
Code 5307 contemplates a maximum 40 percent evaluation for 
severe injury to that muscle group, no examiner has indicated 
that this group was injured in service.  In fact, on VA 
examination in 1993, the examiner indicated that the injury 
was to Muscle Group VIII and perhaps Muscle Group IX.   See 
38 U.S.C.A. § 4.73, Diagnostic Code 5307 (2000).

With respect to the statements offered by the veteran's 
treating physician of March 1999, the Board notes that the 
veteran has been objectively been shown to have loss of range 
of motion in his wrist and fingers and has experienced loss 
of grip strength.  However, despite such findings, the 
veteran's overall disability picture is adequately addressed 
by the provisions of Diagnostic Code 5308, and as noted, he 
is currently assigned the maximum rating under that criteria.  
In any event, the Board has considered whether any other 
diagnostic code which addresses the veteran's symptomatology 
might afford him a disability rating in excess of 30 percent.  

The Rating Schedule does not provide specific criteria or 
ratings based on limitation of motion of the entire hand.  
However, the Board notes that only one of the veteran's 
fingers, specifically the PIP joint of the right index finger 
is shown to be ankylosed.  All other fingers are objectively 
shown to have essentially normal to slightly decreased range 
of motion on most recent examination.  The applicable rating 
criteria addressing ankylosis of the fingers, 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5216 through 5223 (2000), 
inclusive, do not contemplate assignment of a disability 
evaluation in cases in which only one finger is shown to be 
ankylosed.  Further, to the extent that an earlier examiner 
in 1993 described flexion ankylosis or flexion contractures 
of the PIP joints of the 4th, and 5th fingers in addition to 
the 2nd finger, the Board notes that on most recent 
examination, only the PIP joint of the 2nd finger was 
described as ankylosed.  Further, on both examinations, the 
4th and 5th fingers could touch the palm and on the earlier 
examination, the 2nd finger was to within 1/2 inch of the palm.  
In this regard, the Board notes that favorable ankylosis of 
the index, ring, and little fingers of the major hand 
provides for at most a 30 percent evaluation under Diagnostic 
Code 5222.  38 C.F.R. § 4.71a, Diagnostic Code 5222 and 
preceding note (3) (2000).  However, this symptomatology was 
not shown on most recent examination and the examiner 
specifically indicated that the veteran had normal flexion in 
the DIP, MIP and PIP joints of the 4th and 5th fingers, and 
extension limited to only 10 degrees less than neutral.  
Thus, evaluating the veteran's disability in this manner 
would not provide him a higher evaluation than that currently 
assigned.   

Ratings based on ankylosis of individual fingers, 
particularly the index finger, are evaluated under the 
criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5225 
(2000).  Under that diagnostic code, a 10 percent evaluation 
is assigned for either favorable or unfavorable ankylosis of 
the index finger on either hand.  Here, the veteran has been 
shown to have ankylosis at the PIP joint of his right index 
finger.  However, given that he is currently evaluated under 
Diagnostic Code 5308 for his right hand disability, and is 
assigned a 30 percent evaluation, rating his disability under 
Diagnostic Code 5225 would not result in a higher rating. 

The Board has also considered whether the veteran has 
experienced loss of range of motion in his right wrist 
sufficient to warrant assignment of a higher rating.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5214 (2000), with respect 
to the dominant hand, a 30 percent evaluation is assigned 
where there is favorable ankylosis in 20 degrees to 30 
degrees of dorsiflexion.  A 40 percent evaluation is assigned 
where there is unfavorable ankylosis in any other position, 
except favorable, and a 50 percent evaluation is assigned 
upon a showing of unfavorable ankylosis of the wrist in any 
degree of palmar flexion, or with ulnar or radial deviation.  
Under Diagnostic Code 5214, a 50 percent evaluation is the 
highest rating available.  Id.  

Limitation of motion of the wrist is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2000), which 
contemplates assignment of a 10 percent evaluation where 
palmar flexion is limited in line with the forearm, or where 
dorsiflexion is less than 15 degrees.  Under Diagnostic Code 
5215, a 10 percent evaluation is the only rating available.  
The Board notes that the veteran has more than 15 degrees of 
dorsiflexion and his palmar flexion at 40 degrees is not 
shown to be limited in line with the forearm.  

Upon application of the rating criteria set forth at 
Diagnostic Codes 5214 and 5215 to the veteran's objectively 
demonstrated symptomatology, the Board concludes that he is 
not entitled to an increased rating under either Diagnostic 
Code.  The objective medical evidence fails to disclose that 
the veteran currently experiences ankylosis, either favorable 
or unfavorable, in his right wrist.  As discussed, the range 
of motion in his wrist is shown to involve 40 degrees of 
palmar flexion, 25 degrees of dorsiflexion, radial deviation 
to 30 degrees, and 25 degrees of ulnar deviation.  Normal 
ranges of motion of the wrist are discussed at 38 C.F.R. 
§ 4.71, Plate I (2000).  A "normal" range of motion in the 
wrist includes 70 degrees of dorsiflexion, 80 degrees of 
palmar flexion, 20 degrees of radial deviation, and 45 
degrees of ulnar deviation.  

Under the standard set forth by the Rating Schedule at Plate 
I, the veteran clearly has significant limitation of motion 
in his right wrist.  He has lost approximately half of his 
range of palmar flexion and more than half of his range of 
dorsiflexion.  However, he has not been shown to have 
ankylosis in his right wrist, and assignment of a disability 
rating under Diagnostic Code 5214 is therefore not for 
consideration.  Moreover, with respect to loss of range of 
motion, Diagnostic Code 5215 would not allow for a higher 
rating.  

In addition, while the Rating Schedule does provide for 
assignment of a 70 percent evaluation for loss of use of the 
dominant hand, see 38 C.F.R. § 4.71a, Diagnostic Code 5125 
(2000), the veteran has not been objectively shown to have 
lost the use of his right hand.  Therefore, inasmuch as he 
does have effective use of the right hand, albeit with pain 
and weakness, the veteran would not be entitled to an 
assignment of a 70 percent evaluation on that basis.  

Pertinent to the upper extremities, 38 C.F.R. § 4.124a, 
Diagnostic Codes 8515, 8615, 8715, 8516, 8616, 8716 (2000), 
pertain to neurologic impairment of the median and ulnar 
nerves.  However, there is no competent evidence in this case 
of severe, incomplete or complete ulnar or median nerve 
paralysis to warrant assignment of an increased evaluation 
under Diagnostic Codes 8515 or 8516.  The evidence indicates 
that any nerve damage is sensory in nature.

The law clearly provides that a muscle injury will not be 
combined with a peripheral nerve paralysis rating of the same 
body part unless the injuries affect entirely different 
functions, 38 C.F.R. § 4.55(a) (2000), and generally provides 
that evaluation of the same disability, or the same 
manifestation of a disability under different diagnostic 
codes is to be avoided.  38 C.F.R. § 4.14 (2000).  Here, the 
function affected is the same: difficulty in movement of the 
right wrist and fingers by reason of a shrapnel wound to some 
extent affecting bone, muscle and nerve.  Accordingly, 
separate neurologic, muscle and orthopedic ratings are not in 
order.  See 38 C.F.R. §§ 4.14, 4.55(a), 4.56 (2000); see 
Esteban v. Brown, 6 Vet. App. 259 (1994).  Consideration has 
been given to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4 (2000), whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  To this end, the Board 
finds, as set forth above, that no combination of ratings 
under other codes which do not specifically address muscle 
injury would afford the veteran a rating in excess of that 
currently assigned.  The assigned disability rating is based 
on contemplation of wrist and hand impairment that affects 
the veteran's motion and usage.  Such impairment is fully 
contemplated under Diagnostic Code 5308.  Therefore the 
veteran's appeal must be denied.  

Although the Board has denied the veteran's claim for an 
increased rating for residuals of a shell fragment wound to 
the right hand on a schedular basis, it is not precluded from 
consideration of the veteran's claim on an extraschedular 
basis.  The potential application of Title 38 of the Code of 
Federal Regulations (2000), in addition to the provisions of 
38 C.F.R. § 3.321(b)(1) (2000), have also been considered.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has carefully considered the veteran's contentions in 
this case.  However, there has been no showing that the 
disability under consideration has caused marked interference 
with employment, has necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
regular schedular standards.  The Board recognizes that the 
veteran has limited use of his right hand and wrist, and that 
his dominant right hand becomes easily fatigued which limits 
its use.  Even so, he has not been shown to have undergone 
any inpatient treatment, and while he is currently retired 
and unemployed, any such unemployment or retirement status 
has not been shown to have been the result of the veteran's 
service-connected disability.  

The Board finds no evidence of an exceptional or unusual 
disability picture in this case which renders impracticable 
the application of the regular schedular standards.  In that 
regard, the Board observes that the applicable rating 
criteria contemplate higher disability ratings for the 
veteran's residuals of a shell fragment wound to the right 
hand on a schedular basis.  However, his objectively 
manifested symptomatology has not been found to be of such 
severity as to warrant an evaluation in excess of 30 percent 
on a schedular basis.  Likewise, referral for consideration 
of an extraschedular evaluation is not warranted here.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 
339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Should the veteran's disability picture change, he may apply 
at any time for an increase in his assigned disability 
rating.  38 C.F.R. § 4.1.  At present, however, the Board 
finds no basis upon which to grant an evaluation in excess of 
30 percent for the veteran's service-connected residuals of a 
shell fragment wound to the right hand.  



ORDER

An evaluation in excess of 30 percent for the veteran's 
residuals of a shell fragment wound to the right hand is 
denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

